Citation Nr: 1143231	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-16 667	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected pericarditis, congestive heart failure, status post left thoracotomy, pericardiectomy, decortication of the left lung and heart, esophagogastroduodenoscopy associated with esophageal tear (residuals of esophageal tear).

2.  Entitlement to an initial evaluation in excess of 10 percent prior to February 18, 2010 and in excess of 30 percent beginning February 18, 2010 for 
service-connected multiple residual scars on the chest and abdomen associated with residuals of esophageal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran had verified active duty service from June 1997 to February 1998.    

This case comes before the Board of Veterans Appeals (the Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO), which granted entitlement to 
service-connection for residuals of esophageal tear, 30 percent disabling; for multiple scars of the chest associated with residuals of esophageal tear, 10 percent disabling; and for scars of the abdomen associated with residuals of esophageal tear, noncompensably disabling.  These ratings were effective June 13, 2001, the date of claim.  The Veteran timely appealed the above ratings.  

An April 2010 rating decision granted a 30 percent rating for service connection multiple residual scars on the chest and abdomen associated with residuals of esophageal tear, effective February 18, 2010.  

A personal hearing scheduled before a traveling member of the Board sitting at the RO on September 17, 2010 was cancelled by the Veteran in a statement received by VA in September 2010.  See 38 C.F.R. § 20.702(e) (2011).


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issues of entitlement to an initial evaluation in excess of 30 percent for service-connected residuals of esophageal tear and to an initial evaluation in excess of 10 percent prior to February 18, 2010 and in excess of 30 percent beginning February 18, 2010 for service-connected multiple residual scars on the chest and abdomen associated with residuals of esophageal tear. 




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to an initial evaluation in excess of 30 percent for service-connected residuals of esophageal tear and to an initial evaluation in excess of 10 percent prior to February 18, 2010 and in excess of 30 percent beginning February 18, 2010 for service-connected multiple residual scars on the chest and abdomen associated with residuals of esophageal tear.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a written statement received from the Veteran to VA in September 2010, he was satisfied with the ratings assigned by the April 2010 rating decision and no longer wished to appeal his increased rating claims.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the Veteran's September 2010 statement indicates that he does not wish to currently pursue the issues of entitlement to an initial evaluation in excess of 30 percent for service-connected residuals of esophageal tear and to an initial evaluation in excess of 10 percent prior to February 18, 2010 and in excess of 30 percent beginning February 18, 2010 for service-connected multiple residual scars on the chest and abdomen associated with residuals of esophageal tear.  Rather, he currently wishes to withdraw his appeal on these issues.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the increased rating issues on appeal.  

Accordingly, the Board does not have jurisdiction to review the appeal on the issues of entitlement to an initial evaluation in excess of 30 percent for service-connected residuals of esophageal tear and to an initial evaluation in excess of 10 percent prior to February 18, 2010 and in excess of 30 percent beginning February 18, 2010 for service-connected multiple residual scars on the chest and abdomen associated with residuals of esophageal tear.  


ORDER

The claims of entitlement to an initial evaluation in excess of 30 percent for 
service-connected residuals of esophageal tear and to an initial evaluation in excess of 10 percent prior to February 18, 2010 and in excess of 30 percent beginning February 18, 2010 for service-connected multiple residual scars on the chest and abdomen associated with residuals of esophageal tear are dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


